Title: To Benjamin Franklin from Anthony and Deborah Syddon: Deed, 26 September 1765
From: Syddon, Anthony,Syddon, Deborah
To: Franklin, Benjamin


September 26, 1765
Abstract: On March 12, 1708, Richard Hill conveyed to William Boulding two adjacent lots on the south side of High Street, Philadelphia, each 33 ft. wide and 306 ft. deep, bounded east by a lot of William Chew, south by the back ends of Chestnut Street lots, and west by lots lately vacant, in consideration of an annual ground rent of £6. Boulding devised all his real estate jointly to his two children, William Boulding the Younger and Mary Boulding, who later married Joseph Elgar. When these heirs partitioned their inheritance William Boulding the Younger granted and released to Joseph and Mary Elgar, Nov. 30, 1726, the larger part of the western of the two lots, measuring 15½ ft. wide on High Street and continuing at that width for 89 ft., then widening to the full original breadth of 33 ft., and so continuing for the remainder of the 306 ft. depth of the lot, together with a messuage at the front. The northeast corner piece of the original western lot, 17½ by 89 ft., was not included in this grant. The Elgars, in turn, conveyed their interest in the larger part of the eastern original lot to the younger Boulding, similarly excluding the northwest corner piece, 17½ by 89 ft. There were therefore two adjoining small corner pieces in the middle of the High Street end of the whole property. The younger Boulding received full title to the western corner piece (taken out of what became the Elgars’ lot) and the Elgars received the eastern one (taken out of what became Boulding’s lot). The parties provided that neither might build on the two-foot strip next to the other’s corner piece or on the southernmost eight feet of the 89-foot depth. As a result, there was left an alley, shaped like an inverted T, eight feet wide across the southern ends of the two corner pieces and four feet wide running north between them to High Street. Each party allowed the other free access to this alley.

FRANKLIN’S PROPERTY ON MARKET STREET, 1765
Shaded areas indicate lots acquired by Franklin:


A—
The eastern half of John Read’s property, acquired by him in 1711. He mortgaged it in 1724 and died the same year without paying the loan, but his widow, Sarah Read, secured title at a sheriff’s sale, 1729. By deeds of bargain and sale, lease and release, Mrs. Read transferred title in undivided equal interest to her two daughters and their husbands, Deborah and Benjamin Franklin and Frances and John Croker, April 9–11, 1734, and they leased it back to her for life use at a rent of “one Pepper corn only if demanded.” On Oct. 12, 1745, the Crokers granted their interest to Franklin for £60. Above, I, 362–70; III, 44–5. Sarah Read’s death, Dec. 7, 1761, terminated the tenancy.


  B—
The western half of John Read’s property, acquired by him in 1716. As with Lot A, his widow secured title at a sheriff’s sale in 1729. By indenture of April 12, 1734, Sarah Read transferred title to her son John Read, Jr., and he likewise granted her a lifetime lease. On Nov. 15, 1751, John Read and his wife Martha sold the lot and the dwelling house on it to Franklin for £390, subject to Sarah Read’s lifetime lease, at the expiration of which Franklin was to have full use and possession. Above, I, 362–3; IV, 208–9.


  C—
By a rather complicated series of transactions, Samuel Preston Moore acquired title to this lot in 1751 through the inheritance of his wife, the former Hannah Hill. On March 25, 1752, the Moores conveyed the property to Franklin on condition of paying an original annual ground rent of £6 for which they had been obligated and an additional annual ground rent to Moore of £10. The northeast corner of the original lot had been sold to Henry Frogly in 1720, and never came into Franklin’s possession. Above, IV, 295–6.


  D—
Richard Hill had conveyed this lot and the one adjoining it on the east in 1708 to William Boulding the Elder, from whom it passed in joint inheritance to his two children, William Boulding the Younger and Mary Boulding, later the wife of Joseph Elgar. They partitioned the property in 1726 in a somewhat complicated manner, the Elgars receiving the parcel concerned here. They conveyed their holdings to Laura Syddon in 1729 and she bequeathed this lot to her son Anthony Syddon in 1763. Two years later Deborah Franklin negotiated its purchase for her husband for £900 and the payment of a £3 ground rent to the heirs of Richard Hill. The deed was signed, Sept. 26, 1765, thereby completing the series of transactions through which Franklin acquired possession of the four parcels composing his Market Street property.





Joseph and Mary Elgar conveyed their two portions of this divided property to Laura Syddon, November 4, 1729, subject to a ground rent of £3 annually, and Mrs. Syddon, by her will dated June 22, 1763, devised the larger, western parcel with its dwelling house to her son Anthony Syddon, charging her estate in the two portions with an annual payment of £10 to a certain Thomas Syddon during his life.
Now, by indenture dated September 26, 1765, Anthony Syddon of Bucks County, Pa., yeoman, and Deborah his wife grant and sell to Benjamin Franklin for a consideration of £900 the aforesaid piece of land he had inherited, 15½ ft. wide on High Street, continuing that breadth south for 89 ft., then widening out to 33 ft. for the remaining part of the full depth of 306 ft. south; bounded north by High Street, east partly by the residue corner piece of the original western lot and partly by the original eastern lot, south by the back ends of Chestnut Street lots, and west “by Ground late of John Read deceased,” together with all messuages, improvements, and appurtenances, including particularly the right of ingress, egress, and regress in and through the T-shaped alley described above. Franklin is to pay the £3 ground rent to the heirs of Richard Hill forever. Syddon covenants his ownership subject to the encumbrances enumerated and warrants Franklin’s title, subject to Franklin’s payment of the specified ground rent. Syddon will pay all debts and legacies of Laura Syddon chargeable to the premises. Signed by Anthony and Deborah Syddon; witnessed by Whitehead Jones, Samuel Biles, John Vannosten, and Isaac Jones (the last two witnessing only to the wife’s sealing and delivery); acknowledged, October 29, 1765, by Anthony Syddon and (separately and privately) by Deborah Syddon before Isaac Jones, justice of the peace. The grantors’ receipt for £900 from Franklin is added. Recorded, October 31, 1765.
